Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Status of Claims
	Claim 1 is currently amended.  Claims 5-10, 14-17 and 26 are canceled.  Claims 2-4, 11, 12, 18-25 and 27-31 were previously presented.  Claims 1-4, 11-13, 18-25 and 27-31 are pending and have been fully considered.  All claims are directed toward an apparatus.
Status of Previous Objections / Rejections
The previous 35 USC §103 rejections have been withdrawn in view of amendments to the claims, Applicant's arguments and a careful reconsideration of the pertinent rejections.
Response to Amendment
In their reply dated July 11, 2022, Applicant made certain claim amendments to address the claim 1 rejection but made no other amendments.  Applicant also argued how the current claims distinguish over the prior art of record.  Examiner believes the arguments are persuasive.  
Allowable Subject Matter
Claims 1-4, 11-13, 18-25 and 27-31 are allowed.  Claims 1 and 13 are independent.  Other than the generally common first and second filters, each of these claims have a different focus.  Claim 1 focuses on the structure and capability of the absorbing material in the second filter and the semipermeable capillary structures being embedded in the adsorbing material and the flow configuration of the stream of plasma and outgoing blood stream, whereas claim 13 focuses on the semipermeable capillary structures extending through opposite sides of the absorbing material and the membrane separating the first and second filter.  Claim 1 is exemplary and follows:
Claim 1: A device comprising: 
a container body defining: 
	an intake port configured to receive an incoming blood stream; 
	a first discharge port; and 
	a second discharge port; 
a first filter in the container body, the first filter being configured to separate the incoming blood stream into a stream of plasma and an outgoing blood stream, wherein the first filter comprises a plurality of capillary structures configured to separate plasma from the incoming blood stream, and wherein the container body defines a first fluid pathway through which the outgoing blood stream flows to exit the container through the first discharge port; and 
a second filter in the container body, the second filter being configured to purify the stream of plasma, 
wherein the container body defines a second fluid pathway through which the stream of plasma flows from the second filter to the second discharge port, and 
wherein the second filter comprises an adsorbing material, the plurality of capillary structures being embedded in the adsorbing material, 
wherein the adsorbing material comprises a plurality of hydrophobic areas configured to bond to hydrophobic sites present in any cytokines, toxins, drugs, and poison present in the stream of plasma so that hydrophilic components that belong to an aqueous phase of plasma passes through the adsorbing material, 
wherein the first filter is configured such that the stream of plasma flows outside the capillary structures of the plurality of capillary structures to the adsorbing material of the second filter and the outgoing blood stream flows inside the capillary structures of the plurality of capillary structures to the first discharge port.
The following is an examiner’s statement of reasons for allowance:  
Examiner previously used some combination of Heinrich (US20110094962), Baurmeister (US6270674), Flieg (US20150320924), Putz (US20040115278) and Togawa (US20070105156) to address claims 1 and 13.  Upon a further review, and in consideration of Applicant’s latest remarks, Examiner is satisfied that the combination of these references do not clearly and fully address all structural and functional features of the claims, and does not necessarily render the claims prima facie obvious in view of the references.  Moreover, no newly found prior art, or reasonable combination of prior art, teaches or fairly suggests a blood purifying device including plasma separation and purification filters, with a structure substantially as claimed in claims 1 and 13.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/
Examiner, Art Unit 1779